IN THE SUPREME COURT OF THE STATE OF NEVADA


                 NEELKANTH HOSPITALITY, LLC, AN                         No. 83989
                 OREGON LIMITED LIABILITY
                 COMPANY,
                                  Appellant,
                                   VS.
                                                                           FiL
                 MOMENI CONSTRUCTION, INC., A                              MAY 2 b 2022
                 NEVADA CORPORATION,                                              A. BROWN
                                                                                  REME CO
                                 Respondent.

                                     ORDER DISMISSING APPEAL

                            This court previously ordered appellant to show cause why this
                appeal should not be dismissed for lack of jurisdiction. The parties have
                now filed a stipulation to disrniss this appeal. Cause appearing, this appeal
                is dismissed. NRAP 42(b).
                            It is so ORDERED.




                cc:   Hon. Christy L. Craig, District Judge
                      Lansford W. Levitt, Settlement Judge
                      The Faux Law Group
                      Holland & Hart LLP/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(01 I947A
                                                                           -2.Z.-)685